TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2016



                                      NO. 03-15-00435-CR


                                 Desmond F. Moore, Appellant

                                               v.

                                  The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND PEMBERTON
               AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the trial court’s order placing appellant on community supervision.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order

placing appellant on community supervision. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.